Title: From George Washington to Major Benjamin Tallmadge, 21 March 1779
From: Washington, George
To: Tallmadge, Benjamin


Sir,
Middlebrook Mar. 21st—79
With this Letter you will receive Fifty Guineas for S—— C——r, which you will cause to be delivered as soon as possible, with an earnest exhortation to use them with all possible ĩconomy, as I find it very difficult to obtain hard money.

I wish C—— could fall upon some more direct channel by which his Letters could be conveyed, as the efficacy of his communications is lost in the circuitous rout. if he could fall upon a method of conveying his Letters to Genl Maxwell at Elizabeth town, or to Colo. Shreive at Newark, they would come to me with more dispatch, & of consequence render his corrispondance more valuable.
As all great movements, and the fountain of all intelligence must originate at, & proceed from the head Quarters of the enemy’s Army, C—— had better reside at New York—mix with—and put on the airs of a Tory to cover his real character, & avoid suspicion—In all his communications he should be careful in distinguishing matters of fact, from matters of report. Reports and actions should be compared before conclusions are drawn, to prevent as much as possible, deception—Particular attention is to be paid to the arrival, & departure of all Fleets—and to the alterations in the cantonments of the Troops and their respective movements with the destination of them, if to be come at, and before it is too late to profit by the knowledge. All reinforcements, whether of whole Corps—detachments—or recruits (for the purpose of filling their regiments) to be carefully marked, & the numbers—description—&ca properly designated. All detachments and the strength & destination of them to be scrutinized with an eye equally attentive. The temper & expectation of the Tories & refugees is worthy of consideration, as much may be gathered from their expectations & prospects—for this purpose an intimacy with some well informed Refugee may be political & advantageous. highly so will it be, to contract an acquaintance with a person in the Naval department, who may either be engaged in the business of providing Transports for the imbarkation of Troops, or in victualling of them. Many other things will occur upon reflection with out an inumeration of them; I shall therefore only add my wishes that the whole may be placed on such a footing as to answer the end most effectually, & that I am Sir Yr Very Hble Servt
Go: Washington
P.S. I wish, merely for curiosity, and that I may be prepared with sufficient knowledge for any future favourable contingency, to know the depth of Water through Hell gate? the largest Ship of War that has ever passed it? & the largest that can pass it?

G. W——n
